Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-17-00681-CV

                               IN THE INTEREST OF A.J.M., a Child

                     From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015PA02126
                        Honorable Charles E. Montemayor, Judge Presiding 1

          BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order terminating
Appellant Dad’s parental rights is AFFIRMED. It is ORDERED that no costs be assessed against
Appellant in relation to this appeal because he qualifies as indigent under Rule 20 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 20.

        SIGNED March 28, 2018.


                                                       _____________________________
                                                       Patricia O. Alvarez, Justice




1
 The Honorable Karen H. Pozza is the presiding judge of the 407th Judicial District Court. The order terminating
Appellant Dad’s parental rights was signed by the Honorable Charles E. Montemayor, Associate Judge.